Citation Nr: 0114584	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Determination of initial rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
rating.  

An RO decision in September 2000 increased the rating for the 
veteran's post-traumatic stress disorder to 70 percent and, 
in a January 2001 rating decision, the RO granted a total 
rating based individual unemployability due to service-
connected disability (TRIU).  The RO informed the veteran by 
letter in February 2001 that unless he withdrew the increased 
rating claim that remained in appellate status it would 
forwarded to the Board of Veterans' Appeals (Board).  Since 
the veteran did not indicate that he was satisfied with the 
rating, the increased rating claim continues on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's post-traumatic stress disorder is productive of 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

A review of the relevant evidence of record discloses that 
the veteran has been examined by VA, hospitalized for 
treatment and is participating in VA outpatient treatment 
programs for post-traumatic stress disorder.  The veteran has 
consistently reported suffering from classic symptoms of 
post-traumatic stress disorder, to include nightmares, 
flashbacks, hypervigilance, exaggerated startle response, and 
difficulty getting along with others, and there is indication 
of auditory and visual hallucination.  While it is apparent 
that he also has a long history of severe alcohol abuse, he 
also has a history of extended periods of sobriety and, in 
any event, it is clear that his post-traumatic stress 
disorder has required frequent and ongoing treatment, to 
include hospitalizations.  It was reported in the discharge 
summary pertaining to the most recent hospitalization that 
the veteran's GAF scale score was 30.  Following the most 
recent VA psychiatric examination of the veteran in July 
2000, the GAF score was 35.  In November 2000 the veteran 
submitted his application for a TRIU and wrote that he had 
discontinued his employment at VA on the advice of his mental 
health providers.  For the following reasons the Board has 
concluded that the veteran's symptoms of post-traumatic 
stress disorder meet the criteria for a 100 percent rating.  

Total occupational and social impairment is rated as 100 
percent disabling.  The Schedule for Rating Disabilities as 
reflected in the diagnostic code set out above lists some of 
the symptoms of post-traumatic stress disorder that may cause 
total occupational and social impairment.  The RO denied a 
higher evaluation than 70 percent on the basis that the 
veteran did not demonstrate the symptoms listed in the 
criteria for a 100 percent rating.  

It is not necessary that the veteran demonstrate each and 
every symptom listed in the diagnostic codes to meet the 
criteria for a rating.  In Johnson v. Brown, 7 Vet. App. 95, 
97 (1994), in response to a Court order, the Secretary stated 
that the criteria for Diagnostic Code 9411 (under the old 
criteria for rating mental disorders), for a 100 percent 
rating "are each independent bases for granting a 100 
percent rating."  The Court upheld that interpretation.  A 
reading of the new criteria clearly indicates that it also 
contemplates that 100 disability is due to "such" symptoms 
causing total impairment.  There is nothing in the 
regulations or diagnostic code that indicates the veteran 
must exhibit all or most of the listed symptoms.  

A 100 percent rating requires only "total occupational and 
social impairment."  The symptoms listed are not an 
exclusive list as reflected by the use of the phrase "due to 
such symptoms as."  In this case the veteran has 
demonstrated some of the listed symptoms.  For example, the 
VA psychiatrist in July 2000 reported that the veteran had 
been called on a "Code Green" which he explained meant a 
response to violently-disturbed behavior.  This would 
certainly fit the definition of "grossly inappropriate 
behavior" included in the criteria for a 100 percent 
evaluation.  The veteran also has flashbacks which the 
psychiatrist described as "dissociative reactions", and it 
is apparent that, during such episodes, he becomes 
disoriented.  The veteran has reported both auditory and 
visual hallucinations.  A note at the end of the July 2000 VA 
examination report refers to what the psychiatrist calls 
vaguely "hallucinatory" experiences of the veteran.  The 
psychiatrist wrote such experiences were not unusual in cases 
of severe post-traumatic stress disorder, but were usually 
not indicative of a psychotic disorder in the classical 
sense.  

The Board finds that the veteran suffers from persistent 
hallucinatory experiences, grossly inappropriate behavior and 
disorientation.  He has been hospitalized on multiple 
occasions in recent years for evaluation and treatment of his 
post-traumatic stress disorder, and the Global Assessment of 
Functioning Scale Scores (GAF) in recent years, to include 
the most recent scores of 30 and 35, when considered in toto, 
are consistent with total occupational and social impairment.  
As the Court noted in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  In Richard v. Brown, 9 Vet. App. 266, 
267 (1996), the Court noted that a GAF of 50 is defined as 
"Serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job.)"  Here, the 
average GAF scale score in recent years is below 50, and the 
most recent score of 30 and 35 are indicative of inability to 
function in most areas.  VA has already established that the 
veteran is unable to work due to his post-traumatic stress 
disorder as the RO has granted a TRIU.  (The only other 
service-connected disability is onycholysis of the right 
foot, rated noncompensable.)  It is also apparent in 
reviewing the VA outpatient records on file that the 
veteran's PTSD has been unstable, requiring frequent 
outpatient clinic visits and, as noted above, it has 
necessitated multiple hospitalizations.   

Based on the evidence of record the Board has concluded that 
the veteran's rating  post-traumatic stress disorder PTSD is 
manifested by symptoms that more nearly approximate those 
listed in 38 C.F.R. § 4.130, Diagnostic Code 9411 for a 100 
percent rating.  38 C.F.R. § 4.7.  That is, the symptoms from 
his psychiatric disorder are of such severity that they cause 
total occupational and social impairment. 

The rating at issue in this case is an original rating for 
post-traumatic stress disorder.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case the evidence reflects that the 
veteran's post-traumatic stress disorder has been productive 
of total occupational and social impairment since January 20, 
1998, or the effective date of the grant of service 
connection and the original rating that was assigned. 


ORDER

An initial rating of 100 percent for post-traumatic stress 
disorder is granted, subject to regulations governing the 
award of monetary benefits.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals


 

